Citation Nr: 1218446	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for uterine prolapse.

2.  Whether new and material evidence has been received to reopen a claim for service connection for uterine leiomyoma.

3.  Whether new and material evidence has been received to reopen a claim for service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and G. H.
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

In July 2010, the Board reopened and remanded the claims for service connection for posttraumatic stress disorder (PTSD) and chronic sinusitis.  The Board also remanded the Veteran's claims to reopen the claims for service connection for uterine prolapse, uterine leiomyoma, and seizure disorder.

In a February 2012 rating decision, the RO granted service connection for PTSD and for chronic sinusitis, representing a full grant of these issues on appeal.  Thus, these matters are no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied the Veteran's claims for service connection for uterine prolapse, uterine leiomyoma, and seizure disorder; although notified of the denials in a letter that same month, the Veteran did not initiate an appeal.

2.   No new evidence associated with the claims file since the April 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for uterine prolapse, uterine leiomyoma, or seizure disorder, or raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision in which the RO denied service connection for uterine prolapse, uterine leiomyoma, and seizure disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for uterine prolapse are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

3.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for uterine leiomyoma are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

4.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for seizure disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2007 pre-rating letter and July 2010 post-rating letter-issued pursuant to the Board's July 2010 remand-provided notice to the Veteran regarding what information and evidence was needed to substantiate the petition to reopen her claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claims.  Consistent with Kent, the July 2010 letter also explained what constituted new and material evidence to reopen the claims for service connection for uterine prolapse, uterine leiomyoma, and seizure disorder.  The March 2007 letter also provided general information concerning VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.
	
After issuance of the above-noted letters, and opportunity for the Veteran to respond, the February 2012 Supplemental Statement of the Case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and Social Security Administration (SSA) records.  Also of record and considered in connection with the appeal is a transcript of the Veteran's April 2010 Board hearing, as well as various written statements provided by the Veteran, and by her representative, on her behalf.  The Board also finds that no additional RO action prior to appellate consideration of the request to reopen the claims for service connection is warranted.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with these claims.  However, the Board points out that VA's duty to provide a medical examination applies to a petition to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R.              § 3.159(c)(4)(iii).  In this case, as discussed in detail below, the Board finds that new and material evidence has not been received to reopen the previously disallowed claims for service connection; hence, at this juncture, a VA examination is not required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The RO originally denied the Veteran's claims for service connection for uterine prolapse, uterine leiomyoma, and seizure disorder in an April 2006 rating decision.  The pertinent evidence then of record included the Veteran's active duty service treatment records, records of treatment from the Veteran's reserve service from March 1987 through April 1992, VA outpatient treatment records dated from April 2004 through March 2006, and various written statements from the Veteran.

In the April 2006 rating decision, the RO noted that while the record reflected a small uterine fibroid in June 1985 and VA outpatient treatment records showed treatment for uterine leiomyoma, there was no indication in these records of a causal relationship between this diagnosis and service.  As for the Veteran's claimed uterine prolapse and seizure disorder, the RO noted that service treatment records did not show complaint, treatment, or diagnoses of these disabilities, and VA outpatient treatment records did not discuss a relationship between these current diagnoses and service.  Therefore, the RO determined that service connection was not warranted for uterine leiomyoma, uterine prolapse, or seizure disorder.  Although notified of the denial in a letter that same month, the Veteran did not initiate an appeal of the April 2006 RO decision.  See 38 C.F.R. § 20.200.  The RO's April 2006 denial of the claims is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in February 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the April 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the April 2006 rating decision includes additional VA outpatient treatment records, a SSA determination and medical records, a transcript of the Veteran's April 2010 Board hearing testimony, and additional written statements from the Veteran.

The additional VA outpatient treatment records include records from prior to April 2004, including an October 2003 colonoscopy and tissue biopsy report revealing a leiomyoma measuring .5 centimeters.  Additional treatment records reflect continuing diagnosis and treatment of leiomyoma, uterine prolapse, and a seizure disorder.   It was indicated that the Veteran began experiencing seizures caused by venous angioma of the left frontal cortex in early October 2004.  There is no discussion in these records of a relationship between any of these claimed disabilities and service.

The SSA determination reflects that the Veteran has been receipt of disability benefits with a primary diagnosis of affective/mood disorder.  No secondary diagnosis was established.  The medical evidence supporting this determination largely consists of the Veteran's VA outpatient treatment records, discussed above, and psychiatric evaluations not pertinent to the current claims.  

During the Veteran's April 2010 Board hearing and in various written statements, the Veteran reported that her treating physician informed her that her uterine prolapse was caused by childbirth.  She indicated that she had one child in service but had children outside of her service as well.  With respect to the leiomyoma, she indicated that a small growth was noted in service, which she believed was related to her later diagnosis of uterine leiomyoma.  As for the claimed seizure disorder, she indicated that she experienced these symptoms after her discharge from service while serving with the National Guard, but she did complain about them on periodic examination.

As the above-described medical evidence had not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, it is "new." However, this evidence is not "material" for purposes of reopening the claims for service connection for uterine prolapse, uterine leiomyoma, or seizure disorder.  While noting diagnoses and treatment of these disabilities, none of this evidence includes any medical opinion or comment indicating that these disabilities were incurred service or are otherwise medically-related to service.  As such, the newly-received medical evidence does not relate to an unestablished fact necessary to substantiate the claims for service connection for uterine prolapse, uterine leiomyoma or seizure disorder-here, a medical nexus to service-or raise a reasonable possibility of substantiating the claims.

As for the lay statements provided by the Veteran and by her representative, on her behalf, the Board notes that the assertions reflected therein appear to reiterate assertions previously made in connection with the Veteran's previous claims for service connection.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor her representative is competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether the Veteran's uterine prolapse, uterine leiomyoma, or seizure disorder is related service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for uterine prolapse, uterine leiomyoma, and seizure disorder are not met, and that the RO's April 2006 denial of the claims for service connection remain final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service connection for uterine prolapse has not been received, the appeal is denied.

As new and material evidence to reopen the claim for service connection for uterine leiomyoma has not been received, the appeal is denied.

As new and material evidence to reopen the claim for service connection for seizure disorder has not been received, the appeal is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


